 



Exhibit 10.2
NOTE FOR LOANS
New York, New York
February 22, 2007
$50,000,000
     FOR VALUE RECEIVED, (1) GRAN TIERRA ENERGY INC. (the “Borrower”), hereby
promises to pay to the order of STANDARD BANK PLC (the “Bank”), the principal
amount of FIFTY MILLION DOLLARS ($50,000,000) or, if less, the aggregate
principal amount of all Loans, the amount of all Reimbursement Obligations, and
all other extensions of credit made available from time to time by the Bank to
the Borrower and then outstanding pursuant to the credit agreement dated the
date hereof (as amended, modified, supplemented or restated from time to time,
the “Credit Agreement”) among, inter alia, the Borrower, GRAN TIERRA ENERGY
COLOMBIA, LTD. (formerly ARGOSY ENERGY INTERNATIONAL) and ARGOSY ENERGY CORP. as
Original Guarantors, the Bank and STANDARD BANK PLC, as Administrative Agent, in
the manner specified in the Credit Agreement. The Borrower further agrees to pay
interest on the principal amount thereof from time to time outstanding at the
rates and on the dates specified in the Credit Agreement. All such principal,
interest and other amounts shall be payable in lawful money of the United States
of America in immediately available funds at the office of the Administrative
Agent.
     This Note is one of the promissory notes referred to in the Credit
Agreement, is subject to, and entitled to the benefits of, the provisions of the
Credit Agreement and is subject to repayment and prepayment as provided in the
Credit Agreement. This Note is secured as provided in the Security Documents.
     Upon the earlier of the occurrence of an Event of Default under clause
(f) or (g) of Section 10 of the Credit Agreement and the occurrence of any other
Event of Default under Section 10 of the Credit Agreement in respect of which
the Administrative Agent shall have served notice to the Borrower terminating
the Commitments and/or declaring the principal amount then outstanding of, and
the accrued interest on, the Loans, the Reimbursement Obligations and all other
amounts payable by the Obligors under the Credit Agreement and the Notes to be
forthwith due and payable, all amounts owed by the Borrower to the Bank shall
become immediately due and payable without presentment, demand, protest or
notice of any kind in connection with this Note.
     The Administrative Agent is hereby authorized to record all repayments or
prepayments of amounts owing by the Borrower under this Note in its books and
records in accordance with its usual practice, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided, however, that the failure of the Administrative Agent to
record such information shall not affect any of the Borrower’s obligations.
     The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. No delay on the part of the Bank in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Note shall in any event be

 



--------------------------------------------------------------------------------



 



effective against the Bank or the Borrower unless the same shall be in writing
and signed and delivered by such party.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. THE BORROWER SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY FOR
THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID TO THE BORROWER AT ITS ADDRESS REFERRED TO IN SECTION 12.02 OF
THE CREDIT AGREEMENT. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
GRAN TIERRA ENERGY INC.

         
By:
  /s/ Martin Eden    
 
       
 
  Name: Martin Eden
Title: CFO    

 